Case 2:14-cv-06456-GW-E Document 861 Filed 08/10/20 Page 1 of 22 Page ID #:17174




                               FOR PUBLICATION

                   UNITED STATES COURT OF APPEALS
                        FOR THE NINTH CIRCUIT


                 ARCONIC, INC., FKA Alcoa, Inc.;   No. 19-55181
                 APPLIED MICRO CIRCUITS CORP.;
                 BASF CORPORATION; BAXTER             D.C. No.
                 HEALTHCARE CORPORATION; CAL-      2:14-cv-06456-
                 TAPE & LABEL CO.; CALIFORNIA          GW-E
                 HYDROFORMING COMPANY, INC.;
                 CINTAS CORPORATION; COLUMBIA
                 SHOWCASE & CABINET COMPANY,         OPINION
                 INC.; COUNTY OF LOS ANGELES;
                 CROSBY & OVERTON, INC.; DISNEY
                 ENTERPRISES, INC.; FHL GROUP;
                 FORENCO, INC.; GENERAL DYNAMICS
                 CORPORATION; HEXCEL
                 CORPORATION; HERCULES, INC.;
                 HONEYWELL INTERNATIONAL, INC.;
                 INTERNATIONAL PAPER COMPANY;
                 LOS ANGELES COUNTY
                 METROPOLITAN TRANSPORTATION
                 AUTHORITY; MATTEL, INC.; MASCO
                 CORPORATION OF INDIANA; MERCK
                 SHARP & DOHME CORPORATION;
                 PILKINGTON GROUP LIMITED; QUEST
                 DIAGNOSTICS CLINICAL
                 LABORATORIES, INC.; RAYTHEON
                 COMPANY; SOCO WEST, INC.;
                 SPARTON TECHNOLOGY, INC.; THE
                 BOEING COMPANY; THE DOW
                 CHEMICAL COMPANY; REGENTS OF
                 THE UNIVERSITY OF CALIFORNIA;
Case 2:14-cv-06456-GW-E Document 861 Filed 08/10/20 Page 2 of 22 Page ID #:17175




                2             ARCONIC V. APC INVESTMENT


                 TRIMAS CORPORATION; UNIVAR
                 USA, INC.; SAFETY-KLEEN
                 SYSTEMS, INC.,
                                Plaintiffs-Appellants,

                                  v.

                 APC INVESTMENT CO.; ASSOCIATED
                 PLATING COMPANY; ASSOCIATED
                 PLATING COMPANY, INC.; GORDON
                 E. MCCANN; LYNNEA R. MCCANN;
                 DARRELL K. GOLNICK; CLARE S.
                 GOLNICK; BODYCOTE THERMAL
                 PROCESSING, INC.; POWERINE OIL
                 COMPANY; CLAUDETTE EARL; EARL
                 MFG. CO., INC.; FERRO CORP.;
                 FIREMAN’S FUND INSURANCE
                 COMPANY; FEDERAL INSURANCE
                 COMPANY; PALLEY SUPPLY
                 COMPANY; FOSS PLATING COMPANY,
                 INC.; KEKROPIA, INC.; PALMTREE
                 ACQUISITION CORPORATION;
                 PHIBRO-TECH, INC.; FIRST DICE
                 ROAD COMPANY, INC.; UNION
                 PACIFIC RAILROAD COMPANY;
                 HALLIBURTON AFFILIATES, LLC;
                 CHERYL A. GOLNICK,
                               Defendants-Appellees.

                       Appeal from the United States District Court
                          for the Central District of California
                        George H. Wu, District Judge, Presiding
Case 2:14-cv-06456-GW-E Document 861 Filed 08/10/20 Page 3 of 22 Page ID #:17176




                                 ARCONIC V. APC INVESTMENT                           3

                             Argued and Submitted March 3, 2020
                                    Pasadena, California

                                      Filed August 10, 2020

                 Before: Consuelo M. Callahan and Jacqueline H. Nguyen,
                  Circuit Judges, and Dana L. Christensen, * District Judge.

                                   Opinion by Judge Callahan


                                          SUMMARY **


                                      Environmental Law

                    The panel reversed the district court’s grant of summary
                judgment in favor of defendants and remanded for further
                proceedings in an action seeking contribution for cleanup
                costs under § 113(f) of the Comprehensive Environmental
                Response, Compensation, and Liability Act.

                    The panel held that to trigger the CERCLA limitations
                period, requiring parties to pursue contribution for their
                cleanup costs within three years of the “entry of a judicially
                approved settlement with respect to such costs,” a settlement
                must impose costs on the party seeking contribution. The
                panel explained that a party can obtain contribution only for
                costs incurred in excess of its own liability. A settlement,

                    *
                      The Honorable Dana L. Christensen, United States District Judge
                for the District of Montana, sitting by designation.
                    **
                       This summary constitutes no part of the opinion of the court. It
                has been prepared by court staff for the convenience of the reader.
Case 2:14-cv-06456-GW-E Document 861 Filed 08/10/20 Page 4 of 22 Page ID #:17177




                4              ARCONIC V. APC INVESTMENT

                then, starts the limitations period on a § 113(f) claim for
                response costs only if it imposed such costs and serves as the
                basis for seeking contribution. The panel concluded that
                here, plaintiffs’ settlement with certain de minimis parties
                did not start the limitations period for contribution claims
                against different polluters.

                    The panel further held that plaintiffs were not judicially
                estopped from seeking contribution for their costs.


                                        COUNSEL

                E. Joshua Rosenkranz (argued) and Elizabeth R.
                Cruikshank, Orrick Herrington & Sutcliffe LLP, New York,
                New York; Brian P. Goldman, Easha Anand, and Karim J.
                Kentfield, Orrick Herrington & Sutcliffe LLP, San
                Francisco, California; Nancy Sher Cohen and Ronald A.
                Valenzuela, Lathrop Gage LLP, Los Angeles, California; for
                Plaintiffs-Appellants.

                Thomas R. McCarthy (argued), Consovoy McCarthy PLLC,
                Arlington, Virginia; David E. Cranston, Greenberg Glusker,
                Los Angeles, California; for Defendant-Appellee Union
                Pacific Railroad Company.

                James B. Harris, Thompson & Knight LLP, Dallas, Texas;
                for Defendant-Appellee Bodycote Thermal Processing, Inc.

                Robert P. Doty (argued) and Cathy T. Moses, Cox Castle &
                Nicholson LLP, San Francisco, California, for Defendant-
                Appellee Palmtree Acquisition Corporation.

                No appearances by remaining Defendants-Appellees.
Case 2:14-cv-06456-GW-E Document 861 Filed 08/10/20 Page 5 of 22 Page ID #:17178




                              ARCONIC V. APC INVESTMENT                 5

                Matthew R. Oakes (argued) and Jennifer Scheller Neumann,
                Attorneys; Eric Grant, Deputy Assistant Attorney General;
                Environment and Natural Resources Division, United States
                Department of Justice, Washington, D.C.; Michael Massey,
                Attorney, United States Environmental Protection Agency;
                for Amicus Curiae United States.

                Xavier Becerra, Attorney General; Sally Magnani, Senior
                Assistant Attorney General; Edward H. Ochoa, Supervising
                Deputy Attorney General; Olivia W. Karlin and James
                Potter, Deputy Attorneys General; Office of the Attorney
                General, Los Angeles, California; for Amicus Curiae
                California Department of Toxic Substances Control.

                Timothy T. Coates and Marc J. Poster, Greines Martin Stein
                & Richland LLP, Los Angeles, California, for Amicus
                Curiae Former United States Department of Justice Official
                Stephen D. Ramsey.
Case 2:14-cv-06456-GW-E Document 861 Filed 08/10/20 Page 6 of 22 Page ID #:17179




                6              ARCONIC V. APC INVESTMENT

                                         OPINION

                CALLAHAN, Circuit Judge:

                    The     Comprehensive        Environmental      Response,
                Compensation, and Liability Act (CERCLA) requires parties
                to pursue contribution for their cleanup costs within three
                years of the “entry of a judicially approved settlement with
                respect to such costs.” 42 U.S.C. § 9613(g)(3)(B). This
                appeal asks whether, to trigger this limitations period, a
                settlement must impose costs on the party seeking
                contribution—a question we answer in the affirmative.
                Because the district court relied on a contrary reading of the
                statute in holding the plaintiffs’ claims time-barred, we
                reverse its grant of summary judgment in the defendants’
                favor.

                                              I.

                                              A.

                     The Omega Chemical Corporation recycled solvents and
                refrigerants at its facility in Whittier, California, from 1976
                to 1991. The company’s mishandling of these substances
                caused them to spill and leak from drums, tanks, and pipes,
                severely contaminating nearby soil and groundwater. In
                1999, the U.S. Environmental Protection Agency (EPA)
                placed the Omega facility on the National Priorities List, a
                list of the most contaminated sites in the nation. 64 Fed.
                Reg. 2942, 2945 (Jan. 19, 1999). The agency then set about
                developing a long-term remedial plan for cleaning up the
                site, splitting the process into manageable phases, or
                “operable units.”        See 40 C.F.R. § 307.14 (defining
                “operable unit” as “a discrete action that comprises an
                incremental step toward comprehensively addressing site
                problems”). EPA first turned toward cleaning up the soil and
Case 2:14-cv-06456-GW-E Document 861 Filed 08/10/20 Page 7 of 22 Page ID #:17180




                               ARCONIC V. APC INVESTMENT                     7

                groundwater contamination in the immediate vicinity of the
                Omega plant. It dubbed this Operable Unit 1 (OU-1).

                    EPA negotiated the cleanup of OU-1 with a group of
                Omega’s customers, who formed the Omega Chemical
                Potentially Responsible Parties Organized Group (OPOG).
                The discussions proved fruitful, with OPOG agreeing to lead
                the remedial efforts with EPA oversight. To give a district
                court authority over that agreement and to trigger OPOG’s
                right to seek contribution, the United States simultaneously
                lodged a complaint against OPOG with a proposed consent
                decree resolving that complaint. The consent decree
                required OPOG to contain and remediate the groundwater
                contamination around the Omega plant. It also required
                OPOG to reimburse the United States for its cleanup costs.
                The court entered the consent decree a few months later, in
                early 2001, thereby resolving OPOG’s liability as to OU-1.

                    Under the applicable statute of limitations, 42 U.S.C.
                § 9613(g)(3)(B), the entry of the consent decree gave OPOG
                three years to seek contribution for its OU-1 costs. So in
                2004 OPOG sued various other entities that had sent
                hazardous waste to the Omega plant. By and large, these
                defendants had contributed relatively small amounts of
                waste. They were, in EPA parlance, “de minimis” parties.
                See 42 U.S.C. § 9622(g) (characterizing de minimis parties
                by the quantity and toxicity of their waste). OPOG’s
                complaint alleged that it had incurred $6.5 million in
                cleaning up the site, and it asserted that the de minimis
                parties were liable for their share of OPOG’s past and future
                cleanup costs.

                    The de minimis parties agreed to settle OPOG’s claims
                for $1.7 million. In exchange, OPOG assumed their
                “responsibilities” for the site, including their cleanup costs.
                This assumption was not limited to costs associated with
Case 2:14-cv-06456-GW-E Document 861 Filed 08/10/20 Page 8 of 22 Page ID #:17181




                8               ARCONIC V. APC INVESTMENT

                OU-1; it included any Omega-site claims that the United
                States or another party might, in the future, assert against the
                de minimis parties. In essence, the settlement allowed these
                parties to walk away from the site effectively immune from
                further pursuit. The court approved that settlement in 2007.

                    EPA was meanwhile investigating Operable Unit 2
                (OU-2). The agency had learned that chemicals from the
                Omega plant had migrated through groundwater and
                comingled with hazardous waste released from other
                facilities, forming a toxic plume extending over four miles
                downgradient of OU-1.          In 2011, once EPA better
                understood the extent of the OU-2 plume, it selected a
                remedy: an extensive “pump-and-treat” system that would
                draw contaminated water from the ground and strip it of
                chemicals.

                    As it had with OU-1, OPOG agreed to spearhead the
                cleanup efforts for OU-2. The parties formalized their
                arrangement in 2016, with the United States again lodging a
                complaint and corresponding consent decree the same day. 1
                This time, though, the litigation concerned the downgradient
                plume. The consent decree committed OPOG to finance and
                implement the OU-2 pump-and-treat system. It further
                obligated OPOG to post a $70 million performance
                guarantee and reimburse the United States for its past and
                future OU-2 costs. The court approved the consent decree
                in 2017, thereby resolving OPOG’s liability as to that portion
                of the site.




                    1
                     In 2010, the United States also sued and settled with OPOG for
                work concerning OU-1 soil contamination.
Case 2:14-cv-06456-GW-E Document 861 Filed 08/10/20 Page 9 of 22 Page ID #:17182




                               ARCONIC V. APC INVESTMENT                     9

                                              B.

                    Several years earlier, in 2014, having already undertaken
                some OU-2 work, OPOG brought this suit seeking to recover
                the costs of that work from APC Investment Company and
                other entities (collectively, the APC defendants) who
                purportedly had contributed to the plume but not its cleanup.
                Once OPOG entered into the OU-2 consent decree, it
                amended its complaint to drop the cost-recovery claim and
                assert one for contribution in its stead. OPOG also sought a
                declaration as to the APC defendants’ liability “for their
                respective equitable shares” of the obligations OPOG had
                incurred under the OU-2 consent decree.

                    Some of the APC defendants moved for summary
                judgment, arguing that OPOG’s 2007 settlement with the de
                minimis parties triggered CERCLA’s three-year statute of
                limitations for contribution claims. The district court agreed,
                holding that the 2007 settlement was “with respect to” the
                same costs sought in this litigation and that, as a result,
                OPOG’s claims were time-barred. Observing that the
                settlement resolved OPOG’s and the de minimis parties’ site-
                wide claims against each other, the court reasoned that OU-2
                necessarily fell within the scope of their agreement. The
                court also noted that OPOG was likely estopped from
                arguing that it could not previously seek contribution for
                OU-2 costs, since it asserted just such a claim in its 2004
                complaint against the de minimis parties. The court entered
                judgment, and OPOG timely appealed. We have jurisdiction
                under 28 U.S.C. § 1291 and reverse.

                                              II.

                    We review de novo the grant of summary judgment and
                interpretation of CERCLA. Asarco LLC v. Celanese Chem.
                Co., 792 F.3d 1203, 1208 (9th Cir. 2015). We also interpret
Case 2:14-cv-06456-GW-E Document 861 Filed 08/10/20 Page 10 of 22 Page ID #:17183




                 10             ARCONIC V. APC INVESTMENT

                 CERCLA settlements de novo but defer to the district court’s
                 factual findings unless they are clearly erroneous. Id. And
                 finally, we review a district court’s application of the
                 doctrine of judicial estoppel for an abuse of discretion. MK
                 Hillside Partners v. Comm’r of Internal Rev., 826 F.3d 1200,
                 1203 (9th Cir. 2016).

                                              III.

                                               A.

                     Congress enacted CERCLA to “promote the timely
                 cleanup of hazardous waste sites and to ensure that the costs
                 of such cleanup efforts [are] borne by those responsible for
                 the contamination.” Burlington N. & Santa Fe Ry. Co. v.
                 United States, 556 U.S. 599, 602 (2009) (internal quotation
                 marks and citation omitted); accord S. Rep. No. 96-848,
                 at 13 (1980). To that end, the statute provides two
                 mechanisms for private parties to recoup their cleanup costs:
                 cost-recovery actions under § 107(a), 42 U.S.C. § 9607(a),
                 and contribution actions under § 113(f), id. § 9613(f). These
                 related but distinct provisions “complement each other by
                 providing causes of action to persons in different procedural
                 circumstances.” United States v. Atl. Research Corp.,
                 551 U.S. 128, 139 (2007) (internal quotation marks and
                 citation omitted).

                     Section 107(a) enables parties to recover their directly
                 incurred “response”—i.e., cleanup—costs from those liable
                 for the contamination. 42 U.S.C. § 9607(a); see Key Tronic
                 Corp. v. United States, 511 U.S. 809, 819 n.13 (1994)
                 (explaining that CERCLA “encourage[s] private parties to
                 assume the financial responsibility of cleanup by allowing
                 them to seek recovery from others” (internal quotation marks
                 and citation omitted)). The provision imposes strict liability,
                 and a successful § 107(a) claim generally results in the
Case 2:14-cv-06456-GW-E Document 861 Filed 08/10/20 Page 11 of 22 Page ID #:17184




                                ARCONIC V. APC INVESTMENT                      11

                 defendant being held jointly and severally liable for all
                 cleanup costs sought in the suit, even those attributable, at
                 least in part, to others. Arizona v. City of Tucson, 761 F.3d
                 1005, 1011 (9th Cir. 2014). Consequently, a cost-recovery
                 defendant often faces a disproportionate share of liability for
                 a site’s contamination.

                     That is where § 113(f) comes in. It provides parties with
                 a right of contribution “to recover expenses paid under a
                 settlement agreement or judgment.” Whittaker Corp. v.
                 United States, 825 F.3d 1002, 1009 (9th Cir. 2016). Parties
                 subjected to suit under § 107(a) or § 106—which empowers
                 the United States to order certain cleanups—can file for
                 contribution, 42 U.S.C. § 9613(f)(1), as can parties that settle
                 their liability with the United States or a state, id.
                 § 9613(f)(3)(B). Hence, a claim for contribution, unlike one
                 for cost recovery, turns on a party first facing or incurring
                 liability to a third party. Atl. Research, 551 U.S. at 139–40.
                 If that liability exceeds the particular polluter’s portion of
                 responsibility for a cleanup, § 113(f) serves to force others
                 to shoulder their share of the burden. Id. at 139.

                     CERCLA imposes a three-year statute of limitations on
                 § 113(f)(1) contribution claims. 42 U.S.C. § 9613(g)(3).
                 The clock starts to run not when the claims accrue, but upon
                 the occurrence of certain statutory triggering events. As
                 relevant here, the statute bars parties from filing for
                 contribution “for any response costs . . . more than three
                 years after . . . [the] entry of a judicially approved settlement
                 with respect to such costs.” Id. § 9613(g)(3)(B). We must
                 decide whether the 2007 settlement, which imposed no
                 liability on OPOG but transferred to it the de minimis parties’
                 responsibilities for the Omega site, triggered this provision.
Case 2:14-cv-06456-GW-E Document 861 Filed 08/10/20 Page 12 of 22 Page ID #:17185




                 12                  ARCONIC V. APC INVESTMENT

                                                        B.

                     Starting, as we must, with the statute’s text, Lamie v. U.S.
                 Trustee, 540 U.S. 526, 534 (2004), we find the limitations
                 provision’s applicability to claims for “contribution” largely
                 dispositive. Because “[n]othing in § 113(f) suggests that
                 Congress used . . . ‘contribution’ in anything other than [its]
                 traditional sense,” the term refers to the “tortfeasor’s right to
                 collect from others responsible for the same tort after the
                 tortfeasor has paid more than his or her proportionate share.”
                 Atl. Richfield, 551 U.S. at 138 (quoting Black’s Law
                 Dictionary (8th ed. 2004)); accord Whittaker, 825 F.3d at
                 1008. A CERCLA contribution claim, in other words, is by
                 definition predicated upon “an inequitable distribution of
                 common liability among liable parties.” 2 Atl. Richfield,
                 551 U.S. at 139.



                      2
                          The Restatement elaborates:

                            A person seeking contribution must extinguish the
                            liability of the person against whom contribution is
                            sought for that portion of liability, either by settlement
                            with the plaintiff or by satisfaction of judgment. As
                            permitted by procedural rules, a person seeking
                            contribution may assert a claim for contribution and
                            obtain a contingent judgment in an action in which the
                            person seeking contribution is sued by the plaintiff,
                            even though the liability of the person against whom
                            contribution is sought has not yet been extinguished.

                 Restatement (Third) of Torts § 33 cmt. b (citations omitted); see also
                 Friedland v. TIC-The Indus. Co., 566 F.3d 1203, 1206 (10th Cir. 2009)
                 (defining a CERCLA contribution claim as “a claim by and between
                 jointly and severally liable parties for an appropriate division of the
                 payment one of them has been compelled to make” (internal quotation
                 marks and citation omitted)).
Case 2:14-cv-06456-GW-E Document 861 Filed 08/10/20 Page 13 of 22 Page ID #:17186




                                ARCONIC V. APC INVESTMENT                    13

                     Bearing that in mind, interpreting the limitations
                 provision is fairly straightforward. It provides that a party
                 must pursue contribution following the entry of a “settlement
                 with respect to such costs.” The term “such costs” plainly
                 refers to the response costs sought in the contribution action.
                 And since a party can obtain contribution only for costs
                 incurred in excess of its own liability, an action under
                 § 113(f)(1) is necessarily for another’s share of the costs
                 faced or imposed under § 106 or § 107(a). See Am.
                 Cyanamid Co. v. Capuano, 381 F.3d 6, 13 (1st Cir. 2004)
                 (“‘[S]uch costs’ . . . refers to the judgment mentioned earlier
                 in the sentence and identifies a particular claim or
                 payment.”). A settlement, then, starts the limitations period
                 on a § 113(f)(1) claim for response costs only if it imposed
                 those costs and serves as the basis for seeking contribution.

                      It is therefore inaccurate to characterize the 2007
                 settlement as covering the costs at issue here merely because
                 it foresaw the remediation of the OU-2 groundwater plume.
                 OPOG’s claims do not concern OU-2 in the abstract. Rather,
                 OPOG seeks the APC defendants’ share of the liability it
                 assumed in the 2017 OU-2 consent decree. The 2007
                 settlement did not address those costs. It resolved neither
                 who would pay for OU-2’s remediation nor what that effort
                 would entail. Nor did it impose on OPOG any response costs
                 or remedial obligations. That OPOG agreed to forego
                 further contribution from the de minimis parties and, in
                 effect, to indemnify them for future cleanup work bears no
                 relation to the APC defendants’ responsibility for the site.
                 The 2007 settlement, after all, did not extinguish OPOG’s
                 and the APC defendants’ common liability to the United
                 States for OU-2. Accordingly, that agreement did not start
                 the limitations period.
Case 2:14-cv-06456-GW-E Document 861 Filed 08/10/20 Page 14 of 22 Page ID #:17187




                 14             ARCONIC V. APC INVESTMENT

                                               C.

                      The APC defendants disagree, of course. They point out
                 that “with respect to” is broad qualifying language, and that
                 the limitations provision mentions costs alone—not
                 obligations, liabilities, or responsibilities. They advise
                 against reading into the statute any such requirement,
                 especially since Congress expressly required a resolution of
                 liability in § 113(f)(3)(B), which authorizes contribution
                 claims upon settling with the government. Thus, in the APC
                 defendants’ view, any settlement starts the clock so long as
                 it relates in some way to the general category of costs at issue
                 in the contribution action.

                     But we construe statutory language in context, Celanese,
                 792 F.3d at 1210, and we limit otherwise capacious terms
                 when that context “tug[s] . . . in favor of a narrower reading,”
                 Mellouli v. Lynch, 135 S. Ct. 1980, 1990 (2015) (some
                 alterations omitted) (quoting Yates v. United States, 574 U.S.
                 528, 539 (2015)). Here, we see no reason why a settlement
                 cashing out minor polluters from future involvement with a
                 site would trip the limitations period for contribution claims
                 against different polluters. Section 113(f) instead confirms
                 that the clock starts ticking only upon the entry of a judgment
                 or settlement resolving an underlying § 106 or § 107(a)
                 claim and imposing liability on a polluter, who then has three
                 years to seek contribution for those imposed costs.

                     To begin with, the APC defendants’ position
                 contravenes not only the central tenet of common-law
                 contribution, but also the “standard rule” that a limitations
                 period does not run—let alone expire—before a party can
                 assert the associated claim. Green v. Brennan, 136 S. Ct.
                 1769, 1776 (2016); see also Asarco LLC v. Atl. Richfield
                 Co., 866 F.3d 1108, 1124 n.8 (9th Cir. 2017) (construing
                 CERCLA to avoid this very inconsistency). A party’s right
Case 2:14-cv-06456-GW-E Document 861 Filed 08/10/20 Page 15 of 22 Page ID #:17188




                                   ARCONIC V. APC INVESTMENT                             15

                 to seek contribution extends only to the costs for which it is
                 potentially or actually liable, as bounded by the operative
                 complaint, settlement, or judgment. See Whittaker, 825 F.3d
                 at 1012. So if a party is never sued and never deemed liable
                 for a particular subset of a site’s cleanup costs, then those
                 costs are not recoverable under § 113(f)(1). Under the APC
                 defendants’ broad construction of “settlement” and “costs,”
                 however, the limitations period could expire prior to the
                 filing of a § 106 or § 107(a) claim.

                     This case illustrates the point. The United States’ 2000
                 complaint sought from OPOG the “reimbursement of certain
                 costs” and the “performance of certain response actions”
                 needed to clean up a “portion” of the Omega site. It did not
                 address site-wide liabilities. And even if it had, the consent
                 decree filed alongside the 2000 complaint dispels any doubt
                 as to the scope of OPOG’s then-existing contribution rights.
                 See id. (basing a party’s § 113(f)(1) rights on the liability
                 imposed in the resolved § 107(a) action rather than faced in
                 the complaint underlying that action). That agreement dealt
                 only with OU-1. It resolved the pending suit but left open
                 the prospect of the United States later pursuing OPOG for
                 liability arising from other parts of the site. Once the court
                 entered the OU-1 consent decree, OPOG had three years to
                 seek reimbursement under § 113(f) for the costs therein
                 incurred. But it had no right to contribution outside of that. 3

                      3
                        The APC defendants argue that the 2001 consent decree did not
                 limit OPOG’s contribution rights because § 113(f)(1) allows a party to
                 seek contribution “during or following” the underlying § 106 or § 107(a)
                 action. We rejected a nearly identical argument in Whittaker, explaining
                 that although “the statute permits a party to initiate a contribution action
                 while a § 107 . . . suit is pending, actual recovery under § 113(f)(1) is
                 limited to the expenses for which the party is found liable.” 825 F.3d
                 at 1012. This comports with “how contribution claims traditionally
                 work.” Id. (citing Restatement (Third) of Torts § 23(b) & cmt. b). So
Case 2:14-cv-06456-GW-E Document 861 Filed 08/10/20 Page 16 of 22 Page ID #:17189




                 16                ARCONIC V. APC INVESTMENT

                 See id. at 1008–09; Celanese, 792 F.3d at 1209 (“[Section
                 113(f)(1)] remains open while the [§ 106 or § 107(a)]
                 lawsuit is unresolved.”). Not until 2016, when the United
                 States sued OPOG for the downgradient plume, could it
                 pursue contribution for its OU-2 costs. Yet the APC
                 defendants’ reading of the statute would mean that the
                 limitations period on that claim expired six years earlier, in
                 2010, which strikes us as nonsensical. 4

                      The APC defendants’ focus on the 2007 settlement also
                 ignores CERCLA’s symmetrical scheme for pursuing
                 contribution claims. With § 113(f)(1), Congress paired the
                 events opening the door to contribution with the events
                 closing it. See Cooper Indus., Inc. v. Aviall Servs., Inc.,
                 543 U.S. 157, 167 (2004) (noting § 113(g)(3)’s
                 “corresponding” limitations periods). A contribution claim
                 accrues when a party is sued under § 106 or § 107(a), and
                 then “the statute of limitations begins to run once that
                 litigation settles or ends by judgment.” Celanese, 792 F.3d
                 at 1209 (emphasis added); see also id. at 1210 (reiterating
                 the same idea). This framework clearly contemplates that
                 the underlying § 106 or § 107(a) suit will lead to the
                 defendant’s liability: being sued anticipates that liability,

                 here, following resolution of the United States’ 2000 suit, OPOG could
                 have sought contribution only for “the costs for which [it] was held
                 liable” in that suit. Id. Other costs were recoverable by way of § 107(a).
                 See id. at 1009; Agere Sys., Inc. v. Advanced Envtl. Tech. Corp., 602 F.3d
                 204, 225–26 (3d Cir. 2010) (holding that the parties could pursue
                 incurred costs under § 107(a) but not § 113(f) “because those parties
                 were never themselves sued for those amounts”).
                      4
                         For similar reasons, the 2010 litigation concerning soil
                 contamination, see supra n.1, likewise failed to give rise to a contribution
                 claim for OU-2 costs. That is especially true given that the United States
                 filed that suit after the limitations period on OPOG’s pending claims
                 purportedly expired.
Case 2:14-cv-06456-GW-E Document 861 Filed 08/10/20 Page 17 of 22 Page ID #:17190




                                    ARCONIC V. APC INVESTMENT                              17

                 and the resulting settlement or judgment establishes it. The
                 statute of limitations sensibly starts then, once the defendant
                 knows the scope of its obligations. But the 2007 settlement
                 arose well before that point. It resolved no suit against
                 OPOG and stemmed instead from OPOG’s own claims
                 against the de minimis parties. Having the limitations period
                 run from such agreements would make a mess of both
                 § 113(f) and the traditional workings of contribution. The
                 better reading is that the provision’s reference to settlements
                 means the agreement imposing the costs in question. 5

                     Indeed, our case law supports, if not compels, this
                 conclusion. Celanese, for example, also involved two
                 settlements concerning the cleanup of a contaminated site.
                 There we looked to which settlement underlay the plaintiff’s

                      5
                        We note in this respect that, in addition to judgments and
                 settlements, two other events trigger CERCLA’s statute of limitations
                 for contribution claims: administrative—i.e., EPA—settlements with de
                 minimis parties, and administrative settlements for cost recovery.
                 42 U.S.C. § 9613(g)(3). Each imposes liability on the party pursuing
                 contribution, so we construe “judicially approved settlements”
                 similarly—as referring to agreements requiring a party to clean up a site
                 under § 106 or pay response costs under § 107(a). See Beecham v.
                 United States, 511 U.S. 368, 371 (1994) (“[S]everal items in a list
                 shar[ing] an attribute counsels in favor of interpreting the other items as
                 possessing that attribute as well.”).

                      The legislative history is in accord. The House report explains that
                 Congress added § 113(f) to confirm “the right of a person held jointly
                 and severally liable under CERCLA to seek contribution from other
                 potentially liable parties, when the person believes that it has assumed a
                 share of the cleanup or cost that may be greater than its equitable share.”
                 H.R. Rep. No. 99-253(I), at 79 (1985) (emphasis added). The report
                 adds, in this vein, that “[p]arties who settle for all or part of a cleanup or
                 its costs, or who pay judgments as a result of litigation, can attempt to
                 recover some portion of their expenses and obligations in contribution
                 litigation.” Id. at 80; accord S. Rep. No. 99-11, at 43 (1985).
Case 2:14-cv-06456-GW-E Document 861 Filed 08/10/20 Page 18 of 22 Page ID #:17191




                 18              ARCONIC V. APC INVESTMENT

                 § 113(f) contribution claim. 792 F.3d at 1210. We held the
                 claim time-barred because it was for “exactly the same
                 liability” assumed in the much earlier agreement. Id.
                 at 1214. Critically, that initial agreement comprehensively
                 “define[d] who [would] pay for the work and the nature of
                 the work to remediate” the site. Id. at 1213 (likening the
                 earlier agreement to “a proportionate liability declaratory
                 judgment”). The later settlement may have fixed those costs,
                 we explained, but it imposed no new ones. Id. at 1214. We
                 further noted that nothing prevented “a party in an early
                 settlement from seeking contribution related to a later
                 settlement, as long as those settlements cover separate
                 obligations.” Id. at 1215 (emphasis added).

                     In contrast to the underlying settlement in Celanese, the
                 2007 settlement neither imposed any costs on OPOG nor
                 obligated it to clean up OU-2. True, the 2007 settlement
                 transferred to OPOG the de minimis parties’
                 “responsibilities” for the site, including any of their
                 prospective future costs for the groundwater plume. 6 But
                 that is of no moment, as the settlement did not create any
                 liability on OPOG’s part. What is more, OPOG’s release of
                 the de minimis parties had no impact on the APC defendants’
                 share of responsibility for the plume, which remained
                 outstanding.

                     While the 2007 settlement fell short of triggering the
                 limitations period, the 2017 consent decree fits the bill. It
                 resolved the United States’ § 106 and § 107(a) claims
                 against OPOG for OU-2. In doing so, it established OPOG’s

                      6
                        In 2007, EPA was years away from selecting a remedy for the
                 plume, and no party was yet liable for its remediation. To date, OPOG
                 is the only entity to have pursued any CERCLA claim against the de
                 minimis parties with respect to the Omega site.
Case 2:14-cv-06456-GW-E Document 861 Filed 08/10/20 Page 19 of 22 Page ID #:17192




                                ARCONIC V. APC INVESTMENT                      19

                 response obligations for that portion of the site and burdened
                 OPOG with the APC defendants’ share of liability to the
                 United States. It, therefore, is the settlement that is “with
                 respect to” the costs OPOG now seeks. And because OPOG
                 filed this suit within three years of the entry of that consent
                 decree, its claims are timely.

                                                D.

                      Mooring the limitations provision to the settlement
                 giving rise to the contribution costs also serves CERCLA’s
                 remedial objectives. As this case amply demonstrates, the
                 cleanup of contaminated sites can span many years and
                 involve scores of litigants. Settling with de minimis parties
                 plays an important role in streamlining this process. Cashing
                 out minor contributors can supply a needed influx of funds
                 for cleanup work, and releasing them from future liability
                 can reduce the number of parties involved, simplifying
                 litigation and reducing transaction costs.

                     The APC defendants’ reading of the limitations
                 provision as including settlements untethered to resolved or
                 pending § 106 or § 107(a) claims would throw a wrench into
                 this process. It would dissuade major polluters from
                 providing a complete release to any party, however minor
                 that party’s role in contributing to a site’s contamination.
                 That is because any such release would require major
                 polluters to then file all possible contribution claims
                 concerning the site, even when the bounds of site-wide
                 liability remain undefined. The parties to such a suit would,
                 in turn, have to fight over their respective equitable shares of
                 response costs that the United States or another party may
                 never pursue. Here, OPOG would have had to sue for
                 contribution for OU-2 despite EPA having yet to select a
                 remedy for the plume. While § 113(f)(1) was intended to
                 “bring[] all . . . responsible parties to the bargaining table at
Case 2:14-cv-06456-GW-E Document 861 Filed 08/10/20 Page 20 of 22 Page ID #:17193




                 20             ARCONIC V. APC INVESTMENT

                 an early date,” Whittaker, 825 F.3d at 1013 (Owens, J.,
                 concurring) (quoting H.R. Rep. No. 99-253(I), at 80 (1985)),
                 it does not operate to prohibit the phased and orderly
                 resolution of response obligations for complex sites.

                     The APC defendants protest that, to avoid tripping the
                 limitations provision, major polluters can always cabin their
                 releases to particular parts of a site, similar to how the United
                 States proceeded in iterative stages with OPOG. Yet this
                 approach would undo much of the benefit derived from de
                 minimis settlements in the first place. As EPA guidance
                 explains, the legal fees and other transaction costs of
                 negotiating with de minimis parties often dwarf their
                 ultimate share of site-wide liability. 52 Fed. Reg. 24,333,
                 24,334 (June 30, 1987). The early dismissal of these parties
                 thus serves the interests of all involved. Repeatedly
                 dragging them to the table, on the other hand, would bog
                 down negotiations, increase costs, and discourage
                 settlement, given the lack of finality and certainty otherwise
                 afforded by a complete release. See United States v.
                 Cannons Eng’g Corp., 899 F.2d 79, 89 (1st Cir. 1990)
                 (discussing some of the benefits associated with de minimis
                 settlements). Such an outcome neither hastens cleanups nor
                 ensures that responsible parties bear the costs.

                                               IV.

                     Finally, we conclude that OPOG is not judicially
                 estopped from seeking contribution for its OU-2 costs.
                 “Judicial estoppel is an equitable doctrine that precludes a
                 party from gaining an advantage by asserting one position,
                 and then later seeking an advantage by taking a clearly
                 inconsistent position.” Hamilton v. State Farm Fire & Cas.
                 Co., 270 F.3d 778, 782 (9th Cir. 2001) (first citing Rissetto
                 v. Plumbers & Steamfitters Local 343, 94 F.3d 597, 600–01
                 (9th Cir. 1996); then citing Russell v. Rolfs, 893 F.2d 1033,
Case 2:14-cv-06456-GW-E Document 861 Filed 08/10/20 Page 21 of 22 Page ID #:17194




                                  ARCONIC V. APC INVESTMENT                           21

                 1037 (9th Cir. 1990)). According to the APC defendants,
                 OPOG successfully pursued contribution for OU-2 costs in
                 its 2004 suit against the de minimis parties, so it cannot now
                 contend that such a claim arose only recently, upon entry of
                 the OU-2 consent decree.

                     This argument is largely beside the point. Even if OPOG
                 had obtained from the de minimis parties contribution for
                 OU-2, the 2007 settlement did not start the limitations period
                 because it did not impose on OPOG the APC defendants’
                 share of liability for the downgradient plume. Furthermore,
                 we discern no clear inconsistency in OPOG’s position. The
                 2004 litigation necessarily involved a § 113(f) claim for the
                 costs OPOG had assumed under the 2001 OU-1 consent
                 decree, and a § 107(a) claim for the other costs OPOG had
                 incurred but for which it had not, at that point, been sued.
                 Although OPOG’s complaint labeled the claims as for
                 “contribution,” it cited to § 107(a) in addition to § 113(f).
                 Moreover, OPOG’s 2006 motion for judicial approval of the
                 resulting settlement was clearer in this regard. It explained
                 that the claims were for contribution and cost recovery. 7 See
                 Neighbors of Cuddy Mountain v. Alexander, 303 F.3d 1059,
                 1064 n.2 (9th Cir. 2002) (looking to a claim’s substance
                 rather than its caption). OPOG’s current position is thus




                      7
                         Prior to the Supreme Court holding in 2007 that potentially
                 responsible parties could proceed under § 107(a), Atl. Research,
                 551 U.S. at 141, this circuit took the view that any action between such
                 parties was “necessarily for contribution.” See Kotrous v. Goss-Jewett
                 of N. Cal., 523 F.3d 924, 932 (9th Cir. 2008) (overruling this position).
                 It therefore makes sense that OPOG would have so styled its claims.
Case 2:14-cv-06456-GW-E Document 861 Filed 08/10/20 Page 22 of 22 Page ID #:17195




                 22                ARCONIC V. APC INVESTMENT

                 consistent with its earlier one, and the district court erred in
                 concluding otherwise. 8

                                                    V.

                     In sum, we hold that Congress incorporated into
                 CERCLA basic precepts of common-law contribution.
                 Chief among those precepts is that contribution turns on a
                 party having incurred an inequitable share of another’s
                 liability.   CERCLA’s limitations period, 42 U.S.C
                 § 9613(g)(3)(B), runs upon the entry of the settlement
                 imposing that liability, but not before. The statutory text
                 supports this reading, as does its purpose. We therefore
                 reverse the district court’s holding that OPOG’s claims are
                 untimely and remand the case for further proceedings
                 consistent with this opinion.

                      REVERSED AND REMANDED.




                      8
                        Contrary to the APC defendants’ contention, OPOG did not forfeit
                 its right to rebut this argument at two hearings and in its supplemental
                 summary judgment briefs. We may review any matter passed upon by
                 the district court, Ahanchian v. Xenon Pictures, Inc., 624 F.3d 1253,
                 1260 n.8 (9th Cir. 2010) (citing Blackmon-Malloy v. U.S. Capitol Police
                 Bd., 575 F.3d 699, 707 (D.C. Cir. 2009)), and, in any event, OPOG did
                 discuss the issue. At the first hearing OPOG argued that estoppel was
                 inextricably tied to the characterization of the 2007 settlement. At the
                 second hearing the APC defendants broached estoppel only in asking for
                 a clear ruling on the matter. And as for the supplemental briefs, estoppel
                 was not among the matters the district court had ordered addressed.
